United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           May 4, 2007
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 05-11468


JEAN M NELSON

                       Plaintiff - Appellant

     v.

AMX CORP

                       Defendant - Appellee



                           Consolidated With
                              No. 05-11470


JEAN M NELSON

                       Plaintiff - Appellee

     v.

AMX CORPORATION

                       Defendant - Appellant

                         --------------------
           Appeals from the United States District Court
             for the Northern District of Texas, Dallas
                        USDC No. 3:04-CV-1350
                         --------------------

Before KING, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5th Cir. R. 47.6.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.